              Entered on Docket August 3, 2020                        Below is the Order of the Court.


1
                                                                       _____________________
2
                                                                       Brian D. Lynch
                                                                       U.S. Bankruptcy Judge
3
                                                                       (Dated as of Entered on Docket date above)

4

5

6

7                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
      ____________________________________________________________________________
                                   WESTERN DISTRICT COURT OF WASHINGTON
8
     In re:                                                            In Chapter 7 Proceeding
9                                                                      NO. 16-43045-BDL
10   ROBERT A. SMITH & REBECCA L.
     SMITH                                                             Order Reopening Case &
11                            Debtors.                                 Avoiding Judgment Lien

12
               IT IS ORDERED AS FOLLOWS that the above referenced case is reopened and the judgment liens of
13
     the following creditors are declared null and void with respect to the property commonly known as 1405 S
14
     8th Ave., Kelso, WA 98626 as follows:
15

16   (A) Western Collection Bureau, Inc. vs. Robert A. Smith and Rebecca Smith in the approximate amount of $1331.40

17   recorded on November 8, 2010 in the District Court of the State of Washington for Cowlitz County case number 10C1799;

18   (B) Ray Klein Inc., dba Professional Credit Service vs. Robert A Smith and Rebecca L Smith in the approximate amount of
19
     $2341.20 recorded on June 3, 2015 in the District Court of the State of Washington for Cowlitz County under case number
20
     15C0427; and
21
     (C) Armada Corp. vs Bob A Smith and Rebecca Smith in the approximate amount of $5043.12 recorded on October 9, 2014
22
     in the District Court of the State of Washington for Cowlitz County under the case number 14C1591.
23
                                                         /// end of order///
24

25   Presented by:
     /s/ Ellen Ann Brown
26
     Ellen Ann Brown WSBA 27992
     Attorney for Debtor(s)

                                                                                                       BROWN AND SEELYE
                                                                                                  1700 Cooper Point Rd SW #C5
                                                                                                           Olympia, WA 98502
                                                                                                                 888-873-1958
